Citation Nr: 0809538	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee, to include as secondary to service-connected Osgood 
Schlatter's disease of the left knee.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April and June 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

In the April 2000 and June 2000 rating decisions, the RO 
denied the veteran's claim of service connection for 
degenerative arthritis of the left knee, secondary to 
service-connected Osgood-Schlatter's disease of the left 
knee.  In August 2000, the veteran filed a Notice of 
Disagreement (NOD) challenging those determinations.  Because 
the RO did not issue the veteran a Statement of the Case 
(SOC), these claims remained pending when, in April 2004, the 
veteran filed his instant application for service connection 
for degenerative arthritis of the left knee secondary to 
service-connected Osgood-Schlatter's of the left knee.  See 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995); Ingram v. 
Nicholson, 21 Vet. App. 232, 240-241 (2007) (holding that 
when the RO fails to issue a SOC, the claim remains pending 
and can be addressed when a subsequent claim for the same 
benefit is explicitly adjudicated.).  As such, although the 
RO denied the veteran's claim on the basis that no new and 
material evidence had been submitted to reopen the matter in 
November 2004, in light of the foregoing, the Board will 
consider the claim on a de novo basis, and on appeal from the 
RO's April 2000 and June 2000 rating decisions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  

The veteran is service connected for Osgood-Schlatter's 
disease of the left knee.  He contends that he has developed 
degenerative arthritis of the left knee secondary to his 
service-connected Osgood-Schlatter's disease.  

In a May 2005 letter, a VA treating doctor reported that the 
veteran suffered from chronic left knee pain likely related 
to prior trauma and consistent with arthritis.  As such, the 
evidence of record indicates that the veteran may have 
degenerative arthritis of the left knee, and that such 
condition may be related to an in-service injury and/or to 
his service-connected Osgood-Schlatter's disease.  Although 
the veteran underwent VA examinations on May 2001 and October 
2004, neither examination addressed whether the veteran had 
arthritis of the left knee related to service or to his 
service-connected disability.  Before the Board renders a 
decision in this case, the veteran should be provided with an 
examination to determine whether he currently has arthritis 
of the left knee, and if so, whether it is directly related 
to an injury or event in service, or is secondary to his 
service-connected Osgood-Schlatter's disease of the left 
knee.  

As the case must be remanded for the foregoing reason, any 
recent VA treatment records should also be obtained.

Additionally, to date the veteran has not been provided with 
proper notice under the Veterans Claims Assistance Act of 
2000 (VCAA) regarding his claim for degenerative arthritis of 
the left knee.  Specifically, he has not received notice 
regarding what is necessary to substantiate a claim for 
service connection for degenerative arthritis on a direct and 
secondary basis, as the RO denied the  claim on the basis 
that no new and material evidence had been submitted to 
reopen the matter.  Accordingly, the RO must provide the 
veteran with notice of any information that is not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that he is expected to provide; and 
(4) must ask the veteran to provide any evidence in his 
possession that pertains to the claim, in accord with 38 
C.F.R. § 3.159(b)(1) (2007) and Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran (1) about the 
information and evidence not of record that 
is necessary to substantiate the claim for 
service connection for arthritis of the 
left knee on a direct basis and as 
secondary to service-connected Osgood 
Schlatter's disease of the left knee; (2) 
about the information and evidence that VA 
will seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request that 
he provide any evidence in his possession 
that pertains to the claim.  

2.  Make arrangements to obtain the 
veteran's treatment records for his left 
knee from the Atlanta VA Medical Center, 
dated since August 2005.

3.  Thereafter, schedule the veteran for a 
VA orthopedic examination.  The claims 
file and a copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests, 
including x-rays, should be conducted.

The examiner should determine whether the 
veteran has arthritis of the left knee.  
If arthritis of the left knee is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's arthritis 
of the left knee had its onset during 
active service or is related to any in-
service disease or injury.

If not, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's arthritis 
of the left knee was either caused or 
aggravated by his service-connected 
Osgood-Schlatter's disease of the left 
knee.   

The examiner should provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.

4.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


